 

 

Case 2:17-cV-00582-TSZ Document 67 Filed 10/24/18 Page 1 of 11

Honorable Thomas S. Zilly

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

AT SEATTLE
ESTATE OF VERL A BRANTNER,
7 - No. 2:l7-cv-00582-TSZ
Plaintiff,
AGREED PRETRI'AL ORDER
v.

OCWEN LOAN SERVICING, LLC, a
Delaware limited liability company; and
QBE INSURANCE CORPORATION, a
Pennsylvania corporation,

Defendants.

JURISDICTION

Jurisdiction and venue in this lawsuit are conferred on the United States District
Court for the Western District of Washington with regard to plaintiffs federal claims by
virtue of 12 U.S.C. § 26]4. The Court has supplemental jurisdiction over Plaintiff’s state
law claims pursuant to 28 U.S.C. § l367(a).

CLAIMS AND DEFENSES

Plaintiff intends to pursue the following claims against defendant, OCWEN
LOAN SERVICING LLC (“chen”), at time of trial:

l. Violation of the federal Real Estate Settlement Practices Act, l2 U.S.C.
§2605(1<)(1)(C) (“RESPA”).

AGR]EED PRETRIAL ORDER Page l Law office of william E. Pierson, Jr. l PC
Th DI B `ld' ‘

No. 2:17-cv-00582-TSZ lose s.e»\'i;:rhln;iorin§ir.` stale 102
Scattlc,WA 93104
Te|ephone: (206)254-0915

10
11
12
13
14
15
16
12
is
19
20
l 21
22
23
24
25
26

 

 

Case 2:17-cV-00582-TSZ Document 67 Filed 10/24/18 Page 2 of 11

2. Violation of the Washington Consumer Loan Act, RCW 31.04-290(1)(c)
and WAC 208-620-900(1)(c)(“CLA”).

3. Violation of the Washington Consumer Protection Act, RCW 19.86.020
(‘“CPA”).
ADMITTED FACTS
l. ln October 2011 Verl Brantner purchased a single family residence located in

Arlington, Washington (the “Arlington residence”) With a loan in the Sum 01`$161,600.00
(hereinafter the “Loan”).

2. The Loan was secured lby a promissory note and deed of trust which were
executed in October 2011.

3. chen acquired the Loan servicing rights on February 16, 2013.

4. Verl Brantner died in November 2013.

5 . No Loan payments have been made since Novelnber 2013.
6. T he Loan became in default in January 2014.
7. In December 2013 chen procured force-placed insurance from QBE lnsurance

Corporation (“QBE”) covering the Arlington residence against risk of fire (hereinafter the
“Policy”).

8. The force-placed insurance policy from QBE Was effective from December 5,
2013 to December 5, 2014.

9. Plaintiff was designated as the Additional Named Insured on the Policy.

10. The Policy had a dwelling limit of$156,033_00.

ll. On March 23, 2014, the Property was damaged by a fire.

12. At the time of the Fire, the outstanding balance of the Loan exceeded the dwelling
limit of the QBE Policy.

l3. Around February 2015, James Jarneson received a reinstatement quote regarding

the Loan.

AGREED PRETRIAL ORDER Page 2 Law office or william E. Pierson, .lr. l PC
r o a ' ' 1

No. 2111-cV-00582-TSZ 135 s.eilii;asrhin;ilgin§l. suirezln
Sealtle,WA 93104
Telephone: (206} 254-0915

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:17-cV-00582-TSZ Document 67 Filed 10/24/18 Page 3 of 11

14. In February 2015, Irene Brantner received letters of administration making her the
personal representative of the Estate.

15. On March ll, 2015, Mr. Jameson contacted QBE to inform it of the fire.

16. On or about June 19, 2015, chen sent a Loan payoff quote to James Jameson.

l7. On or about June 24, 2015, chen sent a Loan payoff quote to J ames Jameson.

18. J ames J arneson received the Loan payoff quote dated June 24, 2015.

19. chen was not the insurer of the QBE Policy.

20. After valuing the fire loss at $132,348.33, QBE sent to chen a check in the
amount of$l32,348.33.

21. On or about September 25, 2015, chen received the $132,348.33 insurance
proceeds from QBE.

22. chen advised Plaintiff of receipt of the Sl32,348.33 from QBE on or about
October 14, 2015.

23. On or about December 21, 2015, chen sent a partial payoff affidavit to the
Estate.

24. The partial payoff affidavit was signed by Irene Brantner and notarized by Mr.
Jameson.

25. The partial payoff affidavit stated, in pertinent part, that “the additional funds in
the amount of$29,251.67 must be submitted to [chen’s] Insurance Loss Department
along With this completed affidavit in order to pay off and satisfy the loan.”

26. As of August 16, 2018, 380,626.40 remains due and owing on the Loan, and that
figure continues to increase as interest and other charges accrue.
AGREED PRETRIAL ORDER ` Page 3 Law office or william E. Pi€rson, .lr. | l>C

'l`he IJe|mar Bui|ding

No. 2:17-c\'-00582-TSZ 103 s washlngwn 51.. suin- 202
sealile.w,\ 03104
relephonel 12061254-0915

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:17-cV-00582-TSZ Document 67 Filed 10/24/18 Page 4 of 11

ISSUES OF LAW

l. For purposes of 12 U.S.C. §2605(k)(l)(C), is the attorney for the Estate of
Brantner an authorized representative and therefore a “borrower”‘?

2_ ls there any federal or state privacy law that justified chen in requiring
the Estate’s attorney to demonstrate proof of authority before responding to the Estate’s
attorney’s written requests for information on June 16, 2014 and February 19. 2015?

3. For purposes of RCW 31.04.015(4), is the attorney for the Estate of
Brantner an authorized representative and therefore a “borrower”? '

4. Does the Estate of Brantner possess standing to enforce the provisions of
WAC 208-620-900(1)(a) and (c)?

5. Were Mr. Jameson’s June 16, 2014 and February 19, 2015 letters
“Qualified Written Requests" under 12 U.S.C. § 2605(€)(1)(B)?

6. Did chen fail to take timely action to respond to a borrower’s requests to
correct errors relating to allocation of payments, final balances for purposes of paying off
the loan, or avoiding foreclosure, or other standard servicer’s duties, as required under 12
U.S.C § 2605(k)(l)(C)?

7. Did chen fail to collect and make tax or insurance payments from the
loan’s escrow account and ensure that no late penalties are assessed or other negative
consequences result for the borrower, as required under RCW 31.04.290(1)(0)?

8. Did chen commit an unfair or deceptive act or practice, occurring in trade
or commerce, likely to affect the public interest, and causing injury to a person’s business
or property, in violation of the Washington Consumer Protection Act?

EXPERT WITNESSES

1. 011 behalf of plaintiff:

a. David Forte. l\/lr. Forte will testify consistent with his expert disclosure

y report dated February 19, 2018, his declaration dated April l2, 2018 (ECF No. 23) filed

in this lawsuit, as well as the subjects and specifics contained in the exhibits identified

AGREED PR_ETRIAL ORDER Page 4 Liiw office 01 Witliam E. Piersoii, Jr. | PC
Th Dl 'B `ld` g

No. 2117-c\f-00532-TSZ 103c sle\iiiiaslhiri;-ieiinsi.. siiiie 202
Seallle, WA “,SIG-t
Telephune: (206)254-0915

10
11
12
13
14
15
16
12
13
19
20
21
22
23
24
25
26

 

 

Case 2:17-cV-00582-TSZ Document 67 Filed 10/24/18 Page 5 of 11

below. chen objects to Mr. Forte’s purported qualifications as an expert witness
OTHER WITNESSES

a. On behalf of the plaintiff:

l_ Irene Brantner. Ms. Brantner will testify with respect to her son Verl’s
purchase of the Arlington residence, payments made on the Loan since its inception, her
son’s death, her status as an heir to her son’s estate, her interaction with defendant chen
from the time of her son’s death until the present, as well as the subjects and specifics
contained in the exhibits identified below.

2. James Jameson. Mr. Jameson will testify consistent with the subjects and
specifics contained in his declaration dated July 5, 2018 (ECF No. 40) filed in this
lawsuit, as well as the subjects and specifics contained in the exhibits identified below.

3. Kevin Flannigan. Mr. Flannigan will testify via deposition taken on July
24, 2018. chen objects to the use of this corporate officer’s deposition testimony
unless offered solely for purposes of rebuttal.

b. On behalf of the defendant

1. chen intends to call a designated corporate representative, Kevin Flannigan,
with knowledge regarding business records maintained by chen, including
chronological notes, transaction histories, and loan documents related to Verl A.
Brantner’s mortgage loani the subject insurance claim, and other issues identified in
Plaintiffs Ainended Complaint. The address for said representative is care of the
undersigned counsel at Perkins Coie LLP.

2. chen also intends to call Michelle Faria, a designated corporate
representative of QBE Insurance Corporation, who has knowledge of business records
maintained by QBE, including notes, policy documents, and claim documents related
to QBE’s hazard insurance coverage and valuation of the Subject property. The address

for said representative is care of Jensen l\/lorse Baker PLLC, 506 2nd Ave.,

AGREED PRETRIAL ORDER Pag€ 5 Law Office of William E. Pierson, Jr. | PC
Th D l -B ‘ld' »

NO. 22 l'/'-CV-OO§SZ-TSZ loses_ewni;'hiii;imins"i.`su116202
seatile,WA 98104
Tetcphnne: 1206)254-0915

ll
12
13
14
15
16
17
`18
19
20
21
22
23
24
25
26

 

 

Case 2:17-cV-00582-TSZ Document 67 Filed 10/24/18 Page 6 of 11

Seattle, WA 98104.

3. chen also hereby cross-endorses Irene Brantner and J ames Jameson

witnesses in this matter subject to recall for chen’s case-in-chief`.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBITS
l
| § j
§ la : d § 4 §
1; DaPoslTIon EF.‘_‘ § E § § §§E
E f;leBrr Nul\lslf.n(s); ~_ ‘t 1- '< _- e g -,- t:
§ DESCR'PT'ON Doc‘uMnNT B~i'l‘l-;s § 5 § § § 57- 1- § ’¢i'.'
, l D.. -1- gi l ~I? Z Z iff
m NUMBILR = - : »-l : E :..l : 5
a ii ':: ; f = r-
if r ' 91 5 91
of
l. l 1.10.21 Statutory Warranty Deed chen 1301 x
2. 11.10.21 Note cherl 00001-0002 x
3. 11.10.21 Deed ofTrust chen 0003-0011 x
4. 13.12.06 Irene Brantner Harldwritten Notes x
5. 13.12.10 Notice of Placernent/Renewal chen 0834-0355
Notiflcation Celtif:cate
6. 14.03.23 Field Inciderlt Report - Snoholnish x
County Fire Distn`ct #21
7. 14.03.23 Snohomish County Fire Marshal’s x
Offlce Photographs
8. 14.03.24 Fire Damage Photographs QBE 000705 x
9. 14.04.18 Mortgage Account Statement chen 0912-0913 x
10. 14.04.26 Fire Darnage Photographs QBE 000706-708 x
11. 14.04_29 chen Notice ofTitle Search chcn 0222 x
12. 14.05.15 chen Notice ofProperty cherl 0223 x
lnspection
13. 14.05.19 Mortgage Account Staternent chen 0914-0915 x
14. 14.06_04 chen Notice of Trip Charges chen 0226 x
15. 14.06.10 chen Notice of Property cherl 0223 x
Inspection
16. 14.06.16 James Jalneson LT chen Loan chen 0254
Servicing x
17. 14.06.18 Moltgage Account Statement chen 0916-0917 x
18. 14.06.26 chen Loan Servicing LT Estate chen 0121 x
of Brantner
19. 14.07.01 chen Loan Servicilig LT James chen 0250 x
J arneson
AGREED PRETRIAL ORDER Page 6 Law office of william l;. Piersmi, Jr. | PC

No. 2:17-cv-00582-'1`SZ

The De|mar Building

108 S. Washingloll Sl., Suile 202

Seattle. W 5
Telephorle:

9310~'1
(206) 354-0915

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:17-cV-00582-TSZ Document 67 Filed 10/24/18 Page 7 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a
6 a : a § ii f
: DEPOsiliON §§ § 553 .: § §
E . EfoBrf nlnvlsaR(s); ,- *‘ .'- < ~ l:' § - 1:
= DFSCRIP "ON Doc'L'MENI' BATas § Ei §§ ':1 5 § t' § 3
94 1 L = g- il m Z Z 113
m NL=MBER :- '-:"' w:*
¢ l" L'-' F"" ¢. a m a c
n " ;' w n ,. a
*“, " < 3 d
<:
20. 14.07.01 chen Loan Scrvicing LT Estate chen 0242-243 x
of Verl Brantner
21. 14.07.10 Third Party Authol'ization and chen 1161 x
Agreelrlent to Release
22. 14.07.14 cherl Notice of Pi'operty chen 023 5 x
lnspection
23. 14.07.15 cheli Loan Servicing I_T Estate chen 0244~0245 x
of` Verl Brantner
24. 14.10.07 Detail Transaction History chen 1303-1541 x
25. 15 .02. 19 J ames Jameson LT chen Loan chen 0757-»0762 x
Servicing
26. 15.02,24 chen Loan Servicing LT Estate chen 0331-0332 x
of Verl Branter
27. 15.02.26 Reinstatement Quote chen 033 9-0340 x
28. 15.03.04 James Jameson Telephone Log x
29. 15 .03.16 CoreLogic Field Services QBE 000528 x
Sumfnary
30. 15.03.16 QBE Insurance Corporation LT x
Verl Brantner
31. 15.04.10 James Jameson LT chen Loan x
Scrvicing
32. 15.05.22 chen Loan Servicing LT Estate x
of Brantner
33. 15.10.01 Snohomish County Warning x
Notice
34. 15.10.14 lnvoice 4 Murln Construction, lnc. x
35. 15_10.14 Proposal - Graffstra Backhoe, lnc. x
36. 15.10.14 Loan Payment Received x
Notification
37. 15.11.25 chen Loan Sel‘vicing LT Estate x
of Brantner
38. 15.12.20 Payoff Quote chen 0549-0553 x
39. 15 . 12.21 Mortgagor - Pal'tial Payoff x
Aflidavit
40. 16.01. 14 Payoff Quote x
AGREED PRETR_IAL ORDER Pag€ 7 Law Office of William E. Pierson, Jr. | PC

No. 2117-cv-00582-'[`SZ

The Delrn:lr Bu`llding

108 S. Washinglon St._ Suite 202
Seau|e. WA 98104

Telephone: 120(1)254-0')15

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:17-CV-00582-TSZ Document 67 Filed 10/24/18 Page 8 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Q
. » Z »
§ c. .: §§ “ §
§ DE:PO§ITlOr\ § § § § -':-` o:=’ § § § §
,_, . . EXHIBI'I' NUMBER(. ); '-' ’:" ~ _- -_ w '.-< '
DES(RIPTION ~, 1 md 4__4¢»-' -w)=»
§ Doc_,bMI.NI B,\ILS § § § a § r.=f~_ § § §
m NIJMBER :- b,_‘_-..:E ;;,;:E
a P :, 1- ¢ z ¢.
§ ‘n 4 V-’ D §_. D
*1‘. 4 ;; <
of
41. 16.01.21 Executed Mongagor _ Pal‘tial X
Payoff Afi`zdavit
42. 16.01.26 Payoff Quote x
43. 16.01.29 Notice of Violation x
44. 16.02. 19 Mil<e Watkins LT chen Loan chen 117'4-1175 x
Servicing
45. 16.03.11 Payoff Quote x
46. 16.03.13 Mortgagor - Pal“cial Payoff x
Aff';davit
47. 16.03.25 Payoff Quote x
48. 16.03.31 Payoff Quote x
49. 16.04.18 Notice of Default x
50. 16.04.21 Payoff Quot€ x
51. 16.04.28 Payuff` Quote X
52. 16.07.14 Notice To Occupant Of Pending x
Acquisition
53. 16.08.09 Payofouote x
54. 16.08,15 Mortgage Account Statement X
55. 16.08.18 E-mail Chain: James Jameson - x
Robert McDOnald
56. 16.08.19 Payoff Quote X
57. 16.09.30 Payofouote x
58. 17.01.10 William E. Pierson, Jr. LT chen chen1177 x
Loan Servicing
59 17.02.17 OCWen Loan Servicing LT chen0690 x
Wifliam E. PierSon, Ir.
60. 17.03.09 chen Loan Servicing LT chen 0803-0804 x
Wil]iam E. Pierson, Jr.
61. Altisource Process Overview Insurance chen1649-1827 x
LOSS Drai°cs
62. Altisource Loss Draiis Procedures chen1828-2059 x
63. 13 . 12.10 Notice of Placement Renewal chen0144-0165 x
Notif'lcation Certif'lcate
AGR_E`ED PRETRIAL ORDER Pag€ 8 Law Ofi`ice of William E. Pierson, Jr. | PC

No. 2:17-cV-00582-TSZ

The Delmar Building

108 S, Washingmn St\. Sui\e 302

Seaule. \\'A 98104

Telephone;

(206) 254-0915

 

m
n
m
w
w
w
m
w
w
w
m
m
m
n
24
x
m

 

 

CaS€ 2217-CV-00582-TSZ

Document 67 Filed 10/24/18 Page 9 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

s:: w 2
= ¢ 2 £':\ § g w
233 § o` Z 5 § 'z:s = C-
§ 2 z§ § gee §
c._' § 3 § U 0 -E' § .&)_’, §
5 § 5 §§ 9 § § § 8 5
200 Insurance chewal Notice 10/21." 13 127 X
201 Con'espondence from 12/'6/ 13 140- x
chcn 141
202 Notice of Pre-Foreclosure 1714/14 175- x
Options 190
203 Correspondence from 1/29/ 14 199 x
chen
204 Delinquency notice 4/18/14 220- x
221
205 Delinquency notice 5/19/14 224- x
225
206 Delinqueney notice 6/18/14 240- x
241
207 Correspondence from 7/1/'14 251-
chcn 254
208 Delinquency notice 7/18/14 246- x
247
209 Deiinquency notice 8/18/14 255- x
256
210 Notice ofPre-Foreclosure 9/15/14 257- x
Options 290
21 1 Delinquency notice 10/18/14 304- x
305
212 Delinquency notice 11/18/14 309- x
310
213 Delinquency notice -12/19/14 319- x
320
214 Delinquency notice 1/27/15 325- x
326
215 De1inquency notice 2/24/ 15 331- x
332
216 Conespondence from 2/27/ 15 342- x
chen 343
217 Notice ofPre-Foreclosure 4/3/15 351- x
Options 383
218 Payoff quote 6/25/ 15 398-
401
219 Payoff quote 8/31' 15 412-
415
220 QBE valuation 9/10/15 1272~ x
1298
221 . Account Qtatements '.7)'18/14- 918- x
9/16/15 971
222 Payoff quote 9/28/15 428- x
431
223 Con'espondence from 10/13.1'15 461- x
chen 467
AGREED PRETRIAL ORDER Page 9 Law om¢e or william E. Pierson, Jr. 1 PC

No. 2:17~cv-00582-TSZ

T11c Delmar Bui|ding

108 S. Washington Sl.. Suire 202
Sealtle‘ \VA 98104

Tc]ephone.‘ (206)25410915

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
` 24
25
26

 

 

Case 2:17-cV-00582-TSZ Document 67 Filed 10/24/18 Page 10 of 11

 

 

 

 

 

 

 

 

 

 

 

 

c "'\ § 5‘§ §
rt s a z' § :§ s § §
P< .D~ 523 § 3 § § § §
LL} E m 0 ~-. o 0
» 3 a a v 2 s s s e
0 5 o m 9 :z. < < o o
224 Correspondencc from 10/27/15 472- x
chen 477
225 Account Staternerzt 7/18/16 1006~ x
1009
226 Accourlt Statement 8/15/16 1010- x
1013
ACTION BY THE COURT
(a) This case is scheduled for trial before a jury on October 29, 2018 at 9:00
a.m. '
(b) Trial briefs shall be submitted to the Court on or before October 12,
2018.
(c) Jury instructions requested by either party shall be submitted to the

Court on or before October 12, 2018. Suggested questions of either party to be asked of
the jury by the Court on voir dire shall be submitted to the Court on or before October 12,

2018.

This order has been approved by the parties as evidenced by the signatures of their
counsel This order shall control the subsequent course of the action unless modified by a
subsequent order. This order shall not be amended excerpt by order of the court pursuant
to agreement of the parties or to prevent manifest injustice

DATED this 12th day of October, 2018.

LAW OFFICE OF
WILLIAM E. PIERSON, JR. | PC

y /@MM”-l,r

Williarn E. Pierson, Jr., WSBA No. 13619

B

 

Attorneys for Plaintit`f
ESTATE OF V.ERL A. BRANTNER

AGREED PRETRIAL ORDER Page 10 Law omar or william E. l>ierslm, Jr. | PC
The Delmal'Buildirlg

NO. 2:17-cV-00582-TSZ los s_ washingm sl.. sulle 202
semle`wA osm
Telephone: (206)254-0915

 

10
11
12
13
14
15
16
17
is
19
20
21
22
23
24
25
26

 

 

Case 2:17-cV-00582-TSZ Document 67 Filed 10/24/18 Page 11 of 11

IT IS SO ORDERED_

DATED this |Cl Mober, 2018.

AGR_EED PR_ETRIAL ORDER

No. 2: l 7-cv-00582-TSZ

PERKINS COIE LLP

By: s/ Ofmme N. Edozz`em

Ofunne N. Edoziem,

CA Bar No. 260000, admitted pro hac vice
Perkins Coie LLP

1888 Century Park E., Suite 1700

Los Angeles, CA 90067-1721

Telephone: 3l0.788.9900

Facsimile: 310.'/'88.3399

Email: OEdoziem@perkinscoie.com

By: s/Joshua S. Schaer

Joshua S. Schaer, WSBA No. 31491
Perkins Coie LLP

10885 N.E. 4th St., Ste. 700
Bellevue, WA 98004

Telephone: 425.635.l4l8
Fascimile; 425.635.2418

Email: JSchaer@perkinscoie.com

Attorneys for Defendant
chen Loan Servicing, LLC

OR])ER

815/9 §94

Thomas S. Zilly
United States District Judge

 

Pag€ l l Law Oft'ice of Wiliiam E. Pierson, .lr. | I’C

The Delmar Building

105 S. Washinglon St.. Suile 202
Seart|e. WA 08104

Te]ephone: [206]254-0915

